 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.1 Filed 06/18/21 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


International Outdoor, Inc.,            Case No.
      Plaintiff,                        Hon.
v.
                                        COMPLAINT
Charter Township of Royal Oak,
      Defendant.

BODMAN PLC
By: J. Adam Behrendt (P58607)
201 West Big Beaver Road, Suite 500
Troy, Michigan 48084
(248) 743-6000
Attorneys for Plaintiff International
Outdoor, Inc.




                                                                Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.2 Filed 06/18/21 Page 2 of 10




                                COMPLAINT
      Plaintiff International Outdoor, Inc. complains against defendant Charter

Township of Royal Oak (“Township”) as follows:

                                     PARTIES
      1.    International Outdoor is a Michigan corporation with its principal

place of business in Oakland County, Michigan. It is an outdoor advertising

company that erects outdoor advertising displays, commonly known as billboards,

throughout Southeast Michigan on property it leases or, in some cases, owns.

International Outdoor earns revenue by charging advertisers to display their

messages on its signs.

      2.    The Township is a Michigan municipal corporation organized under

the charter township act, MCL 42.1, et seq., and is located in Oakland County,

Michigan.

                         JURISDICTION AND VENUE
      3.    The Court has jurisdiction over this action under 28 U.S.C. § 1331

because International Outdoor asserts claims arising under the United States

Constitution and 42 U.S.C. § 1983.

      4.    The Court has jurisdiction over this action under 28 U.S.C.

§ 1343(a)(3) and (4) because International Outdoor seeks to redress the

deprivation, under color of state law, of rights secured by the United States

                                                                   Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.3 Filed 06/18/21 Page 3 of 10




Constitution.

       5.     Venue is proper in the Court under 28 U.S.C. § 1391(b)(1) in this

judicial district.

                           COMMON ALLEGATIONS
       6.     The Township regulates billboards and other signs through Article

XV of its code of zoning ordinances (“Ordinance”).

       7.     Section 32-824 states the purpose of the Ordinance as follows:

              This article permits signs and other displays that are
              needed for the purposes of identification or advertising,
              subject to certain standards. It is the intent of these
              regulations to meet the following objectives:

               (1) By reason of their area, dimensions, location,
              spacing, construction or manner of display, signs shall
              not endanger life or limb, confuse or mislead traffic,
              obstruct vision necessary for traffic safety, or otherwise
              endanger the public health or safety.
               (2) Signs should enhance the aesthetic appeal of the
              township. Thus, these regulations are intended to: a.
              Regulate the area and dimensions of signs to prevent the
              installation of signs that are out-of-scale with
              surrounding buildings and structures; and b. Prevent an
              excessive accumulation of signs that cause visual clutter
              and distraction.
               (3) Signs should not detract from neighborhood
              character nor diminish the value of surrounding
              properties
       8.     Consistent with its statement of purpose, the Ordinance makes

                                          3

                                                                           Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.4 Filed 06/18/21 Page 4 of 10




distinctions in its regulation of signs on the basis of their content, which do not

survive strict, or even intermediate level, scrutiny.

      9.        Specifically, the Ordinance permits “[o]ff-premises advertising signs”

which it defines as “a sign that contains a message unrelated to a business or

profession conducted or a message related to a commodity, service, or activity sold

or offered upon the premises where such sign is located. The term ‘off-premises

advertising sign’ includes a billboard.” Section 32-823.

      10.       Off-premises advertising signs, however, are only permitted in the M-

1 and M-2 zoning districts of the Township and are subject to various control

inapplicable to other types of signs, including:

                (1) Maximum area. No such sign shall exceed 300 square
                feet in area per sign face.
                (2) Maximum height. The maximum height for such signs
                shall be 25 feet. Section 32-830.
      11.       Other signs—such as “construction sign[s]”, “real estate sign[s]”, and

“political signs”—are permitted in all zoning districts and are subject to different

controls. Id.

      12.       In 2009, the Township leased Township-owned property to a

competitor of International Outdoor and allowed that speaker to erect a billboard

that did not comply with applicable zoning, size of the sign area, and height


                                            4

                                                                         Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.5 Filed 06/18/21 Page 5 of 10




restrictions contained in the Ordinance. The competitor’s billboard is not located in

the M-1 or M-2 zoning districts, is approximately 672-square feet in surface area,

and approximately 60-feet tall. The Township receives lease payments from

International Outdoor’s competitor in exchange for the right to use the Township’s

property.

      13.    The Township has not offered to lease property to International

Outdoor. Rather, International Outdoor, through written leases, has obtained

permission from the owners of the properties in the Charter Township of Royal

Oak with street addresses of 10550 W. Eight Mile and 8888 W. Eight Mile Road to

erect and maintain billboards at those locations (“Properties”).

      14.    International Outdoor applied for permits to erect billboards like that

of International Outdoor’s competitor on the Properties; namely, billboards with

sign surface areas of 672 square feet and a total height of approximately 60 feet.

However, and because of the Properties’ zoning classification, International

Outdoor also needed to obtain a use variance to erect the billboards in the C-3

zoning district as well as the dimensional variances noted above.

      15.    On September 8, 2020 (as to 10550 W. Eight Mile Road) and May 5,

2021 (as to 8888 W. Eight Mile Road), International Outdoor submitted variance

applications to the Township and paid the appropriate fees. Each application

                                         5

                                                                        Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.6 Filed 06/18/21 Page 6 of 10




sought three variances to allow a billboard in an area in which billboard advertising

is not otherwise permitted as well as a relaxation of the height and sign surface

areas regulations to match that of International Outdoor’s competitor.

      16.    As a part of its applications, International Outdoor has paid all

required fees, which total $5,600.

      17.    Other than the fact that the Township would not stand to benefit

economically from the billboards, International Outdoor’s proposed billboards are

the same as the billboard the Township allows on its property.

      18.    The Township has acknowledged its receipt of the permit and

variance applications and has accepted International Outdoor’s payments, a portion

of which the Township is holding in escrow.

      19.    Nevertheless, the Township has not issued the requested permits or,

alternatively, scheduled a variance hearing.

      20.    Under Section 32-51(b)(13) of the Ordinance, the Township is

required to “forward to the zoning board of appeals all materials related to

applications for appeals, variances, or other matters on which the zoning board of

appeals is required to act.”

      21.    Section 32-156 of the Ordinance states that, “[f]ollowing receipt of a

written request concerning a request for a variance, the building official or the

                                         6

                                                                         Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.7 Filed 06/18/21 Page 7 of 10




zoning board of appeals shall fix a reasonable time and place for the hearing of the

variance request and give notice . . . .”

                          COUNT I
                       42 U.S.C. § 1983
 DEPRIVATION OF CIVIL RIGHTS UNDER COLOR OF STATE LAW –
                       FREE SPEECH
      22.     International Outdoor incorporates by reference paragraphs 1-21.

      23.     Billboard advertising is a form of speech protected under the First and

Fourteenth Amendments to the U.S. Constitution.

      24.     The Township has acted under color of state law in its attempts to

regulate International Outdoor’s ability to erect and maintain billboards on the

Properties.

      25.     To satisfy the First and Fourteenth Amendments and because the

Township distinguishes signs on the basis of their content, any attempt by the

Township to regulate or restrict International Outdoor’s ability to erect or maintain

a sign is subject to strict scrutiny and, accordingly, must further a compelling

interest and be narrowly tailored to achieve that interest.

      26.     The Township’s purported regulations of the zoning, height, and

surface areas of off-premises advertising signs or billboards does not satisfy strict

scrutiny in so much as the Township does not consistently enforce such regulations

when dealing with itself or favored speakers that provide the Township with an
                                            7

                                                                        Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.8 Filed 06/18/21 Page 8 of 10




economic benefit. Thus, such regulations are unconstitutional on their face and as

applied against International Outdoor.

      27.    International Outdoor has suffered and will continue to suffer

financial harm because of its inability to erect and use its proposed signs.

      WHEREFORE International Outdoor prays for judgment against the

Township granting International Outdoor injunctive and declaratory relief and

awarding it damages in an amount to be determined at trial, together with attorney

fees authorized by 42 U.S.C. § 1988, plus costs and interest.

                         COUNT II
                      42 U.S.C. § 1983
   VIOLATION OF INTERNATIONAL OUTDOOR’S CIVIL RIGHTS
 THROUGH UNCONSTITUTIONAL PRIOR RESTRAINT UNDER FIRST
             AND FOURTEENTH AMENDMENTS
      28.    International Outdoor incorporates by reference paragraphs 1-27.

      29.    The law looks disfavorably upon licensing schemes that constitute a

prior restraint upon free speech, which are presumptively unconstitutional.

Shuttlesworth v. City of Birmingham, Ala., 394 U.S. 147, 150-151 (1969). “[A] law

subjecting the exercise of First Amendment freedoms to the prior restraint of a

license, without narrow, objective, and definite standards to guide the licensing

authority, is unconstitutional.” Id.

      30.    Here, the Sign Ordinance provides that an applicant must apply for a

                                          8

                                                                         Bodman_17791545_3
 Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.9 Filed 06/18/21 Page 9 of 10




permit and, if the proposed sign does not strictly comply with the Ordinance, seek

a variance.

      31.     As evidenced by the Township’s inaction as to International

Outdoor’s applications, it is apparent the Ordinance lacks procedural safeguards as

to when decisions must be made for permits relating to signs. Alternatively, the

Ordinance permits the Township to exercise censorship as to disfavored speakers.

      32.     Consequently, International Outdoor has suffered and will continue to

suffer financial harm because of its inability to erect and use its proposed signs.

      WHEREFORE, International Outdoor prays for judgment against the

Township granting International Outdoor injunctive and declaratory relief and

awarding it damages in an amount to be determined at trial, together with attorney

fees authorized by 42 U.S.C. § 1988, plus costs and interest.

                            COUNT III
                          42 U.S.C. § 1983
            DEPRIVATION OF RIGHT TO EQUAL PROTECTION
                   UNDER COLOR OF STATE LAW
      33.     International Outdoor incorporates by reference paragraphs 1-32.

      34.     The Township does not enforce its Ordinance on itself or preferred

speakers, such International Outdoor’s competitor.

      35.     All the while, The Township refuses to grant International Outdoor its

requested permits or, at a minimum, conduct a variance hearing.
                                          9

                                                                         Bodman_17791545_3
Case 2:21-cv-11433-MAG-EAS ECF No. 1, PageID.10 Filed 06/18/21 Page 10 of 10




      36.    The Township has denied International Outdoor its right to equal

protection of the law by denying International Outdoor the right to erect its

billboards while it allows favored speakers, such as International Outdoor’s

competitor or those who provide the Township with an economic incentive, to

erect billboards within the Charter Township of Royal Oak.

      37.    International Outdoor has suffered and will continue to suffer

financial harm because of its inability to erect and use its proposed signs.

      WHEREFORE, International Outdoor prays for judgment against the

Township granting International Outdoor injunctive and declaratory relief and

awarding it damages in an amount to be determined at trial, together with attorney

fees authorized by 42 U.S.C. § 1988, plus costs and interest.

                                        Respectfully submitted,

                                        BODMAN PLC



                                        By: /s/ J. Adam Behrendt
                                               J. Adam Behrendt (P58607)
                                         201 West Big Beaver Road, Suite 500
                                         Troy, Michigan 48084
                                         (248) 743-6000
                                         jbehrendt@bodmanlaw.com
                                         Attorneys for Plaintiff International Outdoor,
                                         Inc.
June 17, 2021

                                          10

                                                                         Bodman_17791545_3
